Citation Nr: 1630063	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD) and Barrett's esophagus (originally claimed as Barrett's esophagus), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for organic residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from December 1950 to September 1952.  He is a recipient of the Combat Infantryman Badge for his service in Korea.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from April 2007 and March 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.

These issues were previously remanded by the Board in May 2011 for further evidentiary development.  The issue of entitlement to service connection for gastroesophageal reflux disease was also remanded in September 2009.

In his August 2015 Form 9, Substantive Appeal with respect to the service connection claim for residuals of frostbite, the Veteran requested a Travel Board hearing.  However, in May 2016 the Veteran withdrew this request.  As a result, the Veteran's hearing request is deemed withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a heart disability, entitlement to an increased evaluation for PTSD, and entitlement to TDIU have been raised by the record in a September 2008 statement and were previously referred by the Board in its May 2011 Remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Note that the Veteran raised the issues prior to the change in law requiring claims be on specific forms; therefore, his informal claims are valid.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for organic residuals of frostbite is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. Gastroesophageal reflux disease (GERD) and Barrett's esophagus were not manifest during service and are unrelated to service.

2. The Veteran's GERD and Barrett's esophagus are not shown to be caused or aggravated beyond their natural progression by a service-connected disease or injury.


CONCLUSION OF LAW

1. Gastroesophageal reflux disease (GERD) and Barrett's esophagus were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 
2. GERD and Barrett's esophagus were not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these issues in May 2011.  The Board instructed the RO to: (1) schedule the Veteran for a VA psychiatric examination to issue an opinion with respect to the potential link between the Veteran's GERD and his service-connected PTSD; (2) issue a Statement of the Case with respect to the service connection claim for organic residuals of frostbite; and (3) readjudicate the GERD claim. 

The Veteran was scheduled for and attended an October 2015 VA examination and an appropriate addendum opinion was issued in February 2016.  An August 2015 Statement of the Case was issue with respect to the service connection claim for frostbite.  A March 2016 Supplemental Statement of the Case was issued with respect to the service connection claim for GERD.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by August 2006 and January 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated identified private treatment records and VA treatment records with the file.  The file contains a March 2007 and March 2008 Formal Findings of Unavailability with respect to the Veteran's service treatment records.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private treatment records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA esophageal examination most recently in February 2016.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection

The Veteran seeks service connection for GERD and Barrett's esophagus, originally claimed as Barrett's disease of the esophagus in June 2006.  The Veteran has stated that he had stomach problems while in Korea, which he believes led to his esophageal conditions.  In a June 2006 statement, the Veteran specifically claimed that his esophageal condition is related to his service-connected PTSD.  As a result, the Board will analyze both direct and secondary theories of entitlement to service connection.

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

However, it is of note that the Veteran's diagnosed GERD with Barrett's esophagus are not disabilities identified as "chronic" under 38 C.F.R. § 3.309(a).  As a result, the provisions of 38 C.F.R. §§ 3.303(b)  and 3.307(a), as well as the findings of Walker, supra, are not applicable.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  However, the combat presumption cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b)  relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required." Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  As the Veteran has verified combat experience, the Board has considered the provisions of 38 U.S.C.A. § 1154(b)  in reaching its decision.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

As previously noted, service treatment records are unavailable for review.  The Veteran has stated that he had stomach and digestive problems in service.  The Veteran is certainly competent to report stomach pain, digestive issues and other related symptoms in service.  As the Veteran states such in-service issues were the result of combat experience, under the provisions of 38 U.S.C.A. § 1154(b), the Board finds such reports to be credible and certainly competent. 

The Veteran was most recently afforded a February 2016 VA examination to determine the etiology of his esophageal conditions.  The examiner diagnosed the Veteran with GERD and Barrett's esophagus.  With respect to direct service connection, the examiner opined that the Veteran's conditions were less likely than not directly related to his military service or aggravated by such service.  The examiner noted that the first diagnosis of GERD, in November 1997, was approximately 45 years after separation from service in 1952.  The first endoscopy showing Barrett's was in August 2008.  The examiner also cited a number of risk factors for GERD in reaching his decision.  The examiner explained that Barrett's esophagus is the result of the exposure to stomach acid in the esophagus that is due to the weakened lower esophageal sphincter due to GERD.

The Veteran has submitted a March 2007 statement from a private physician stating that the Veteran was receiving treatment for GERD and Barrett's esophagus.  The examiner noted that the Veteran had requested a medical opinion regarding the etiology of these conditions, as "he seems to feel that this was caused by some exposure [as] an infantry man during the Korean War.  I am not aware of any scientific data that would support this position."

The Veteran was afforded a January 2010 VA examination in which the examiner agreed with the private physician that there was no scientific data linking the Veteran's GERD and Barrett's esophagus to his Korean War service.  However, the examiner provided no further rationale, and as a result the Board affords this opinion limited probative value.  

The Board accepts the February 2016 VA examiner's opinion that the Veteran's GERD and Barrett's esophagus are less likely than not related to his military service as highly probative medical evidence on this point.  The examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.

To the extent that the Veteran's lay assertions of record can be construed as evidence of a nexus between his current disability and his service, the Board finds these statements are not competent evidence.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). However, the etiology of GERD or Barrett's esophagus is a complex medical matter beyond the expertise of a layperson.  Jandreau, supra.  In this instance, there is no indication that an individual with appropriate expertise diagnosed the Veteran with GERD or Barrett's esophagus in service.  As previously noted, the evidence of record suggests that the Veteran was not diagnosed with GERD until November 1997 and with Barrett's esophagus until August 2008.  There is no indication in the record, through either medical or lay evidence, of manifestations of GERD prior to 1997 or Barrett's esophagus prior to 2008.

To the extent that the Veteran has asserted a continuity since service, the Board again notes that provisions 38 C.F.R. § 3.303(b)  and Walker, supra, do not apply in this instance.

As the Veteran has specifically linked his GERD and Barrett's esophagus to his combat experience, the Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b) .  However, as previously noted, section 1154 addresses in-service occurrences, not whether the disorder was chronic or whether there is a nexus between in-service events.  Thus, the lack of evidence suggesting manifestations or a diagnosis of GERD and Barrett's esophagus until 1997 and 2008, respectively, allows VA to legitimately question whether he had a chronic disease.  38 C.F.R. 
§ 3.303(b). 

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's GERD or Barrett's esophagus to service.  The more probative evidence establishes that he did not have GERD or Barrett's esophagus during service and that his current conditions are not related to his reported stomach trouble while in service, which the Board has found to be a competent and credible report of in-service symptoms.  The evidence establishes that the remote onset of GERD and Barrett's esophagus is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for GERD or Barrett's esophagus.

The Board will now address whether the Veteran's GERD or Barrett's esophagus was caused or aggravated beyond its natural progression by his service-connected PTSD.  The February 2016 VA examiner concluded that the Veteran's GERD and Barrett's esophagus were less likely than not proximately due to or aggravated by the Veteran's service-connected PTSD.  The examiner explained that GERD is "an anatomical/mechanical problem....There is no emotional component to this disease."  The examiner further cited the risk factors associated with GERD, as noted by the Mayo Clinic, which did not include psychiatric disabilities.  As previously noted, the examiner also explained that Barrett's esophagus is a result of GERD.  

The January 2010 VA examiner stated that the Veteran's GERD and Barrett's esophagus were less likely than not proximately due to or aggravated by the Veteran's service-connected PTSD, but did not provide a rationale.  In a June 2010 addendum opinion, the examiner noted that he could provide no further insight into the potential relationship with PTSD.  As a result, the Board affords these opinions minimal probative value.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed GERD or Barrett's esophagus to his service-connected PTSD.  The only medical opinion of record which the Board finds probative addressing the claimed relationship is negative.  No competent medical opinions linking his GERD or Barrett's esophagus  to PTSD have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current GERD and Barrett's esophagus were not caused by or aggravated by his service-connected PTSD.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed GERD or Barrett's esophagus is directly related to service, or in the alternative, secondary to service-connected PTSD, and the claim must be denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD) and Barrett's esophagus (originally claimed as Barrett's esophagus), to include as secondary to service-connected posttraumatic stress disorder (PTSD) is denied.


REMAND

As noted in the Introduction, the Veteran had combat service while in Korea and as a result was awarded the Combat Infantry Badge.  38 U.S.C.A. § 1154(b)  provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.

In its denial of the Veteran's service connection claim for residuals of frostbite, the RO found that the Veteran's contention with respect to exposure to extreme cold was inconsistent with his statement that he was on furlough after his December 1950 induction into service.  In essence, the RO concluded that the Veteran did not serve in Korea between December 1950 and February 1951, a period during which it would concede exposure to cold.  The Veteran's service records are fire-related, and unavailable.  However, the Veteran's DD Form 214, Report of Separation, indicates that he served from December 1950 to September 1952; that he had one year and one month of foreign service; and that he received the Combat Infantry Badge (CIB) and the Korean Service Medal with 3 bronze service stars.  This evidence is highly probative and supportive of the Veteran's claim of serving in Korea in cold weather conditions.  The mere note that he had a furlough at some point after he entered active service is not enough to dispute his CIB and Korean Service Medal, which indicate service in Korea.  Therefore, the Board finds credible the Veteran's statements that he served in Korea during cold weather months.  As such, the Board finds that the circumstances warrant a VA examination to determine if the Veteran currently has residuals of frostbite, and if so, the etiology of such a condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed frostbite residuals.  Based on a review of the record, the examiner is asked to:

a) Obtain a history from the Veteran regarding all cold exposure, both before, during, and after the Veteran's period of service.

b) Provide a diagnosis of any residuals of frostbite, exposure to extreme cold, or any other relevant condition.

c) As to any frostbite residual or other relevant disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's periods of active service. 

Note that the Veteran's service treatment records are missing.  Regardless, the lack of documented treatment in service cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed condition.  His contentions regarding exposure during service are deemed credible, and should be taken as fact for the purposes of the examination.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


